DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request for a continued prosecution application (CPA) under 37 CFR 1.53(d) filed on 08/24/2022 is acknowledged. A CPA may only be filed in a design application filed under 35 U.S.C. chapter 16.  See 37 CFR 1.53(d)(1). Since a CPA of this application is not permitted under 37 CFR 1.53(d)(1), the improper request for a CPA is being treated as a request for continued examination of this application under 37 CFR 1.114.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the first inclined surface is a flat surface. The Examiner is not persuaded by this amendment because the applicant’s specification does not specify that the first inclined surface is flat and the applicant’s drawings shows that the first inclined surface is smooth in nature, like a chamfer that is not rounded. Examiner continues to rely on Saeki (US-7591642-B2) to read this limitation.
Applicant amends claim 1 and argues that the three-dimensional glass structure covers the first inclined surface. Saeki does not expressly teach this amendment which requires overflowing their mold with glass or using a flat glass in the mold. Examiner relies on Sannokyou (US-20150247959-A1) in this Office Action to read on this new limitation. 
Applicant’s remarks state that claims 2-18 are also patentable and the rejections to claims 2-18 be withdrawn. The submitted claim set to the Office has claims 2-15 indicated as cancelled. Examiner requests clarification; however, this Office Action covers non-cancelled claims 1 and 16-18.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “wherein the three the three-dimensional glass structure…” which should be “wherein the three the three-dimensional glass structure…”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites that “the first inclined surface is a flat surface”. The specification does not describe the first inclined surface to be “flat”; the examiner interprets the “flat” limitation to be smooth as perceived in the applicant’s fig. 3 of the first mold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Saeki et al (US-7591642-B2) and further in view of Sannokyou (US-20150247959-A1) and Mashige (US-5601627-A).
Regarding claim 1, Saeki teaches of a glass product forming mold (Col. 4 Line 30-32) comprising a first mold comprising: a first molding surface, a bottom surface being opposite to the first molding surface, a side surface connecting the first molding surface and the bottom surface; and a first inclined surface; and a second mold being opposite to the first mold and comprising a second molding surface opposite to the first molding surface; wherein the first inclined surface extends to connect to the side surface from an edge of the first molding surface along a direction away from the first molding surface and the second mold (see annotated Fig. 1A and 1B of Saeki below). The first inclined surface extends to connect to the side surface from an edge of the first molding surface along a direction away from the first molding surface and the second mold; first molding surface is opposite to the second mold, the bottom surface is away from the second mold. The first inclined surface is a “flat” surface.

    PNG
    media_image1.png
    302
    477
    media_image1.png
    Greyscale

Annotated Saeki Fig. 1A/B

Saeki teaches that heat-softened material is inserted between the first and second mold (Col. 2 Line 55-58) to form the three-dimensional product (Fig. 3A-G). Saeki does not expressly teach that flat glass is used to form the three-dimensional glass structure. In the same field of endeavor, Sannokyou teaches that when molding glass material in a die, as an alternative to dripping molten glass into the mold, a plate-like glass preform can be heated and molded [0085]. Sannokyou shows that their die has an inclined surface and the glass structure covers the inclined surface (Fig. 6) [0047]. It would be obvious to one of ordinary skill in the art at the time of invention to use a flat glass that covers the inclined surface as an option to fill the mold with glass material. 
Saeki teaches that the lens material (glass) thermally contracts when cooling and the displacement of the molds accommodates the contraction for removal of the product from the mold (Col. 9 Line 9-18). It is implied that the lens material contracts more than the mold, reading on thermal expansion coefficient of the first mold is smaller than that of the flat glass. In the same field of endeavor, Mashige teaches for lens molding the thermal expansion coefficient of the mold is smaller than that of the glass to reduce thermal stress/strain (Fig. 9; Col. 4 Line 4-7). It would be obvious to one of ordinary skill in the art at the time of invention that  the thermal expansion of the first mold be smaller than that of the glass to reduce thermal stress/strain of the final product. 

Regarding claim 16, depending from claim 1, Saeki teaches of a straight portion associated with the first/second molding surface. Saeki does not expressly overflow their mold to form a bending portion associated with the first inclined surface. Modified Saeki includes Sannokyou in which protruding/bowed portions 40/41 (Fig. 6) reads on a bending portion surrounding an edge of the straight portion and attached to the first inclined surface. 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Saeki et al (US-7591642-B2), Sannokyou (US-20150247959-A1), and Mashige (US-5601627-A) as applied to claim 16, and further in view of Eiha et al (US-20070164465-A1).
Regarding claim 17, depending from claim 16, Saeki teaches the second molding surface defines a cavity away from the first mold, and the first molding surface comprises a cavity away from the second mold (Fig. 1A/B). Saeki does not expressly teach a protrusion towards the second mold. In the same field of endeavor, Eiha (Fig. 8A/B) teaches of a first mold (710/720) with a first inclined surface comprise a protrusion (cavity surface 710a) that engages with the cavity of the second molding surface (610a) [0006-10]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the mold of Saeki to have a protrusion for the desired molded product shape does not affect the function of the part and is within the level of ordinary skill in the art. See MPEP 2144.04.IV.B.

Regarding claim 18, depending from claim 17, Modified Saeki teaches of protrusion and cavity of the glass product forming mold. Sannokyu teaches of molding a plurality of glass products on the straight portion [0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-2233057-A teaches of plurality of molded glass components with protrusion and cavity molds
US-2644985-A teaches of protrusion and cavity mold for lens with side and bottom surface.
US-6105395-A teaches of the thermal expansion of the glass and mold relationship
US-20060145369-A1 teaches of a mold with similar incline surfaces
US-20110181961-A1, US-20130003142-A1 teaches of lens array mold for producing a plurality of molded glass components
US-20130300011-A1 teaches of lens array mold for producing a plurality of molded glass components and protrusion/cavity
US-20160297114-A1 and WO-2017164323-A1 teach of molding a sheet of heat-softened material with protrusions/cavities/incline surfaces

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741